Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4, and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190042079 A1; CHOI; Yoon-hee (hereinafter Choi)
Regarding claim 1, Choi teaches A non-transitory computer-readable recording medium recorded with a search program executable by a processor of a terminal apparatus, the search program causing the processor to perform operations comprising: (Choi Abstract, [0047] “The method according to various embodiments may be provided in a computer program product”)						issuing a capture start instruction to start to capture a display image displayed on a screen in response to a user operation (Choi [0088] “if the object 111 on the screen is selected by a predetermined user input [user operation] … the AI agent may operate. The AI agent may generate [capture start] a captured image by capturing a screen including the object 111” [FIG. 6] shows a user initiated capture operation for an image);
acquiring the captured display image; (Choi [0088] “a captured image”);		and issuing a search request including, as a search query, an image of an object extracted from the acquired display image (Choi [0088] “acquire and provide a search result related to the object 111”)						and displaying a search result on the screen (Choi [0014] “providing a search result in a display device”)
Corresponding method claim 8 is rejected similarly as claim 1 above.
Corresponding system claim 9 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Choi [FIG.2A-B & 18] show the corresponding hardware components with memory and processors)
Regarding claim 2, Choi teaches The non-transitory computer-readable recording medium according to claim 1, wherein the processor is configured to issue the capture start instruction before a start instruction for starting a predetermined application is input, (Choi [FIG. 6] shows the application being run and the capture image being executed before another instruction to start for the application [352-355] further elaborate on the application running while operations are performed)												and the processor is configured to acquire the display image generated while the predetermined application is being executed. (Choi [FIG. 6] shows the application being run and the capture image being executed before another instruction to start for the application [0244] further elaborates on acquiring the data while a predetermined application is being run)
Regarding claim 4, Choi teaches The non-transitory computer-readable recording medium according to claim 1, wherein the processor is configured to, in a case where the search result is selected, display an image including detailed information about the search result, (Choi [0083] “The search result related to the object may be changed according to a user input. For instance, if the selected object is “a hotel”, a screen (e.g., a pop-up screen) including “detailed information regarding a hotel” may be provided …” [215-219 & 257] further elaborate on the ability to have detailed information regarding image/result and then update display based on said information/selection [FIG. 16 A] shows a visual)				and the processor is configured not to display the search result on the screen while the image including the detailed information about the search result is displayed on the screen. (Choi [215 & 257] elaborate on the ability to have detailed information regarding image/result and then update display based on said information/selection [FIG. 16A] shows a visual)
Regarding claim 6, Choi teaches The non-transitory computer-readable recording medium according to claim 1, wherein the capture start instruction is given to an Operating System to perform the capturing of the display image. (Choi [0088] “The AI agent may generate a captured image by capturing a screen including the object 111 …” [0113] “the screen capture/coordinate collection module 142 may capture a screen and generate a captured image …” [FIG. 2B] shows visual of system)
Regarding claim 7, Choi teaches The non-transitory computer-readable recording medium according to claim 1, wherein in response to issuing of the search request, a site providing a service for buying and selling a product is searched (Choi [0081] “The search results associated with the object may include, for example, detailed information about the object, advertising information associated with the object, purchase information of the object, information of other objects associated with the object, and the like … information related to the object may be collected at a website providing advertisement of the goods and services related to the object, or a website of a manufacturer manufacturing the goods or a company providing the services” [0082] “the search results related to the object may include various contents and UI elements (e.g., icon, hyperlink, etc.) “)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20060004728 A1; Gotoh; Taeko (hereinafter Gotoh).
Regarding claim 3, Choi teaches The non-transitory computer-readable recording medium according to claim 1, 								Choi lacks explicitly and orderly teaching wherein the processor is configured to display an image for selecting a search method on the screen, and the processor is configured not to display the search result on the screen while the image for selecting the search method is displayed on the screen.						Gotoh teaches wherein the processor is configured to display an image for selecting a search method on the screen, and the processor is configured not to display the search result on the screen while the image for selecting the search method is displayed on the screen. (Gotah [0045] “Menus 505 and 506 show search methods. By using these menus, a user can select a suitable search method for each search key. If an image is selected as the search key, a similar-image search method for retrieving a similar image in accordance with the feature amount of the search key and a keyword search method for searching a keyword corresponding to the search key...” [0093] further elaborates on the search methods selection [FIG.13] shows a visual of interface and methods)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Choi's methods and make the addition of Gotah in order to help facilitate the systems searching and create a more user friendly system via the increases capabilities of Gotahs interface (Gotah [0020] The present invention is directed to a technique for facilitating an operation for searching data. [0045] Menus 505 and 506 show search methods. By using these menus, a user can select a suitable search method for each search key. If an image is selected as the search key, a similar-image search method for retrieving a similar image in accordance with the feature amount of the search key and a keyword search method for searching a keyword corresponding to the search key... [0093] further elaborates)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20180164998 A1; FUJITA; Koudai (hereinafter Fujita)
 Regarding claim 5, Choi teaches The non-transitory computer-readable recording medium according to claim 1,							but lacks explicitly and orderly teaching wherein the processor is configured not to display the search result on the screen in a case where a size of the image of the object extracted from the acquired display image is a predetermined threshold value or more.													However Fujita teaches wherein the processor is configured not to display the data on the screen in a case where a size of the image of the object extracted from the acquired display image is a predetermined threshold value or more. (Fujita [0113] receive only input of information for designating the display size to become equal to or smaller than the threshold value, and to prohibit reception of input of information for designating the display size to become larger than the threshold value, with respect to the display size of each piece of content, with respect to the selected reference projection image data. The threshold value is set to a value capable of sufficiently securing a visual field in front of the projection surface) 											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Choi's methods and make the addition of Fujita's display restrictions in order to create a more enhanced display by preventing data that will be too large for said display/user (Fujita [0113] That is, the designation information acquisition unit 63 is configured to receive only input of information for designating the display size to become equal to or smaller than the threshold value, and to prohibit reception of input of information for designating the display size to become larger than the threshold value (for prohibiting updating of the reference projection image data), with respect to the display size of each piece of content, with respect to the selected reference projection image data. The threshold value is set to a value capable of sufficiently securing a visual field in front of the projection surface 2. Thus, it is possible to sufficiently secure the visual field in front of the projection surface 2, and to favorably perform driving assistance.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183